ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165, we have considered the petition of the Inquiry Tribunal and supporting documents and conclude that reasonable cause exists to believe the respondent has misappropriated funds he held for another to his own use or has otherwise improperly dealt with the funds. We further conclude that reasonable cause exists to believe that unless an order of temporary suspension is issued, a real and present danger exists to the public.
IT IS THEREFORE ORDERED that respondent, Neil A. Banks, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1. Within twenty (20) days from the date of the entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to repre*902sent them and is to furnish photostatic copies of said letters of notice to the director of the Kentucky Bar Association.
2.The motion of petitioner for leave to supplement its petition for temporary suspension is hereby granted.
All concur except LEIBSON, J., not sitting.
ENTERED: September 24, 1992.
7s/ Robert F. Stephens Chief Justice